HARRELL, J.,
dissenting, which BARBERA, C.J., and ADKINS, J., join.
Because I am unpersuaded by Winters’ arguments and this record that he was misled by the trial judge’s gaff during the waiver qualification exchange, I would affirm the judgment of the Court of Special Appeals. Although I agree with the Majority opinion that the trial judge was mistaken in describing what Winters’ burden of proof would have been in a jury trial to put in play his Not Criminally Responsible (“NCR”) defense (Maj. Op. at 537-38, 76 A.3d at 991-92), I do not accept the Majority’s additional point that Winters may have been misled independently when the trial judge communicated to Winters that he would have to meet a “beyond a reasonable doubt” standard as to each of the twelve members of a jury (Maj. op. at 538-39, 76 A.3d at 992-93). The latter is not a separate and independent mis-statement, but rather is subsumed in the former mention of the wrong standard of proof *553generally. Nevertheless, I fail to see how what the trial judge said in this regard made “a jury trial less attractive” (Maj. op. at 539, 76 A.3d at 992-93) than a bench trial on this record.
The record does not disclose that Winters was told anything that would distinguish or suggest that the burden of proof in establishing an NCR defense was different between a jury or bench trial. Thus, for all Winters knew at the time of his jury trial waiver colloquy, apparently, “beyond a reasonable doubt” was the prevailing standard for both modalities of trial. There being no basis before him to distinguish between the modalities in making a choice on the ground of burden of proof, how the Majority opinion can maintain that Winters was misled (or likely misled) into believing that a jury trial was less attractive than a bench trial eludes me. The error was harmless beyond a reasonable doubt. The error did not contribute to Winter’s choice of a bench trial and waiver of a jury trial.
I would affirm.
Chief Judge BARBERA and Judge ADKINS authorize me to state that they share the views expressed here and join this dissent.